DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2,4-14,16-20 are rejected under 35 U.S.C. 102(a1) as being anticipated by US Publication 20160108756 to Farkas.
As to claim 1, Farkas discloses a heat management system comprising: a thermal delivery system configured to providing heating, cooling, or a combination thereof, to a turbomachinery (Abs, Oar 0003, Fig 1), the thermal delivery system comprising: a first heat transfer conduit (35a); and a second heat transfer conduit disposed adjacent to the first heat transfer conduit (35b); and a controller operatively coupled to the thermal delivery system (33,34) and configured to control the heating, the cooling, or the combination thereof, of the turbomachinery via the thermal delivery system (Abs, Par 0059-0060,0063-0065).  
As to claim 2, Farkas discloses the second heat transfer conduit is disposed parallel to the first heat transfer conduit (Fig 3).
As to claim 4, Farkas discloses the first heat transfer conduit comprises a first electrically-powered heating element, and the second heat transfer conduit comprises a second electrically-powered heating element; and wherein the controller is configured to independently control the first electrically-powered heating element and the second electrically-powered heating element (Par 0038, 0059-0069).
As to claim 5, Farkas discloses the controller is configured to provide redundant operations by adjusting control of the first electrically-powered heating element when the second electrically-powered heating element is inoperative or by adjusting control of the second electrically-powered heating element when the first electrically-powered heating element is inoperative (Abs, Par 0059-0060).
As to claim 6, Farkas discloses a section of the heat transfer conduit comprises a wrap that encloses the section of the heat transfer conduit (Par 0065).
As to claim 7, Farkas discloses a heat sensor disposed adjacent to the section of the heat transfer conduit and inside the wrap (inside box 44; Par 0065); and wherein the wrap comprises a single layer wrap (“a” thin layer wrap 48; Par 0065).
As to claim 8, Farkas discloses the thermal delivery system comprises a radiant barrier layer disposed radially outward of the heat transfer conduit and a casing of the turbomachinery (Casing insulation 25; Outer insulation 0064; reflective insulation 0072).
As to claim 9, Farkas discloses the turbomachinery comprises a gas turbine engine (Fig 1); and wherein the controller is configured to control a shutdown operation of the gas turbine engine and to control the thermal delivery system during the shutdown operation (Par 0053,0070).
As to claim 10, Farkas discloses A method comprising: providing heating, cooling, or a combination thereof, to a turbomachinery via a first heat transfer conduit and a second heat transfer conduit included in a thermal delivery system, wherein the second heat transfer conduit is disposed on the turbomachinery adjacent to the first heat transfer conduit; and controlling the heating, the cooling, or the combination thereof, of the turbomachinery, via a controller operatively coupled to the thermal delivery system, to minimize or to eliminate positional changes, structural changes, or a combination thereof, in one or more components of the turbomachinery due to thermal energy Abs, 0006-0008; Citations as rejected Claim 1 above).  
As to claim 11, Farkas discloses the second heat transfer conduit is disposed parallel to the first heat transfer conduit, is offset from the first heat transfer conduit, or a combination thereof (as rejected Claim 2 above).
As to claim 12, Farkas discloses the first heat transfer conduit comprises a first electrically-powered heating element, and the second heat transfer conduit comprises a 19507643-1 second electrically-powered heating element; and wherein the controller is configured to independently control the first electrically-powered heating element and the second electrically-powered heating element (as rejected claim 4 above).
As to claim 13, Farkas discloses providing redundant operations, via the controller, by adjusting control of the first electrically-powered heating element when the second electrically-powered heating element is inoperative or by adjusting control of the second electrically-powered heating element when the first electrically-powered heating element is inoperative (as rejected Claim 5 above).
As to claim 14, Farkas discloses at least the first heat transfer conduit (considered for this as 35a of 36a and 36b, Fig 4 ie vertical symmetry plane Par 0041) provides for a lateral symmetry for heating, for cooling, or a combination thereof, of a casing of the turbomachinery.
As to claim 16, Farkas discloses A non-transitory computer readable medium comprising executable instructions which, when executed by a processor (33,34, Par 0057), cause the processor to: provide heating, cooling, or a combination thereof, to a turbomachinery via a first heat transfer conduit and a second heat transfer conduit included in a thermal delivery system, wherein the second heat transfer conduit is disposed on the turbomachinery adjacent to the first heat transfer conduit; and control the heating, the cooling, or the combination thereof, of the turbomachinery, via a controller operatively coupled to the thermal delivery system, to minimize or to eliminate positional changes, structural changes, or a combination thereof, in one or more components of the turbomachinery due to thermal energy (As rejected using citations Claim 10 above).
As to claim 17, Farkas discloses the first heat transfer conduit and the second heat transfer conduit provide for a lateral symmetry for heating, for cooling, or a combination thereof, of a casing of the turbomachinery (Fig 1, considered for this as 35a of 36a and 36b, Fig 4 ie vertical symmetry plane Par 0041).
As to claim 18, Farkas discloses a section of the first heat transfer conduit comprises a wrap (48) that encloses the section of the first heat transfer conduit and a temperature sensor (thermocouple of box 44); and wherein the temperature sensor provides signals of a temperature of the first heat transfer conduit to the controller (Par 0057-0060,0065).  
As to claim 19, Farkas discloses the controller is configured to control the second heat transfer conduit when the temperature sensor detects that the first heat transfer conduit is inoperative (Par 0057-0060).
As to claim 20, Farkas discloses the controller is configured to use zone control to control the second heat transfer conduit when the temperature sensor detects that the first heat transfer conduit is inoperative (zones of Fig 4 and control Par 0041,0057-0060).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:(a) A patent may not be obtained though the invention is not identically disclosed or described as set  forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 3,15 are rejected under 35 U.S.C. 103(a) as being unpatentable over US Publication 20160108756 to Farkas as applied to claim 1,10 above.
As to claim 3, Farkas discloses how the system is designed for redundancy where the power is split between two lines and doubled up on one line in the event of one or the other failing (Par 0059-0060), however it does not expressly disclose the first heat transfer conduit is offset from the second heat transfer conduit by a distance between 0.25 inches and 5 inches. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the first heat transfer conduit is offset from the second heat transfer conduit by a distance between 0.25 inches and 5 inches, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Further as the system is designed to act on redundancy of a heated location it would have been obvious for the two lines to have been reasonably close together, where such a range of 0.25 inches to 5 inches would have been obvious to one of ordinary skill in the art to space the two lines based on the conductivity of materials and deformation capability of the materials of the casing.
As to claim 15, Farkas discloses providing a section of the heat transfer conduit with a wrap that encloses the section of the heat transfer conduit; and wherein the section is between 0.5 inches and 10 inches in length (a wrap exists around the conduit at the thermocouple box (Par 0065), however it does not expressly disclose wherein the section is between 0.5 inches and 10 inches in length. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have wherein the section is between 0.5 inches and 10 inches in length, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Further as there are varied sizes of thermocouple boxes available, it would be reasonable to pick a smaller one to accommodate size limitations where a range of 0.5-10 inches would have been obvious to consider for space reasons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE SAMUEL BOGUE whose telephone number is (571)270-1406.  The examiner can normally be reached on M-F 8:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESSE S BOGUE/Primary Examiner, Art Unit 3746